Beasley, Judge.
In Thomas v. Diamond Rug & Carpet Mills, 226 Ga. App. 403 (486 SE2d 664) (1997), we reversed the superior court’s affirmance of the denial of Thomas’ claim for workers’ compensation benefits. The Supreme Court of Georgia granted certiorari and reversed in Ga. Self-Insurers Guaranty Trust Fund v. Thomas, 269 Ga. 560 (501 SE2d 818) (1998). Accordingly, our judgment in this case is vacated, and the judgment of the Supreme Court is made the judgment of this Court.

Judgment affirmed.


McMurray, P. J., and Smith, J., concur.